 



AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT dated this 15th day of May, 2012, by and between KIT DIGITAL,
INC., a Delaware corporation with its headquarters located in Prague, Czech
Republic (the “Employer”), and Barak Bar-Cohen, an individual resident of
Princeton, New Jersey (the “Employee”).

 

WHEREAS, the Employee and the Employer entered into an Employment Agreement,
dated July 1, 2011 (the “Employment Agreement”); and

 

WHEREAS, the Employee and the Employer desire to further amend the Employment
Agreement, to cover, among other things, the Employee’s appointment as Interim
Chief Executive Officer (“Interim CEO”) of the Employer, effective as of April
1, 2012 (the “Effective Date”); and

 

NOW, THEREFORE, in consideration of the premises and intending to be legally
bound hereby, the parties agree that the Employment Agreement, be amended and
interpreted as follows (the Employment Agreement, as amended hereby, being
hereinafter sometimes referred to as the “Agreement”):

 

1.          Interim Appointment. Effective as of the Effective Date and in lieu
of the titles presently provided in the Employment Agreement, the Employee is
appointed as Interim CEO of the Employer to serve in such capacity until the
earliest of the following to occur: (A) his permanent appointment to the
position of Chief Executive Officer of the Employer (“CEO”) by the Board of
Directors of the Employer (the “Board”), (B) the appointment by the Board of
another individual to serve as CEO in an interim or permanent capacity, and (C)
his termination of employment as Interim CEO (the “Interim Period”). In such
interim position, the Employee shall report directly to the Board, and shall
have such duties and responsibilities and be granted such authority as are
customarily imposed on a CEO, except to the extent otherwise set forth in the
by-laws of the Employer and applicable controlling law or except as otherwise
reasonably imposed upon him by the Board.

 

2.          Salary During Interim Period. During the Interim Period described in
Paragraph 1 and in lieu of the amount provided in Section 3.1(a) of the
Employment Agreement, the Employee’s salary shall be fixed at an annual rate of
$500,000 subject to increase (but not reduction) as otherwise provided in
Section 3.1(a) of the Agreement.

 

3.          Financing Bonus. Within 3 business days after the closing of a
financing arrangement in which the Employer raises at least $25,000,000 in
capital through the issuance of equity or debt obligations, the Employer shall
pay to the Employee an interim bonus equal to $250,000 (the “Financing Bonus”).
The Financing Bonus shall be in addition to any bonuses paid pursuant to Section
4 of the Amendment. The Financing Bonus shall be paid in lieu of, and in
complete satisfaction of, any bonus the Employee may have been eligible to
receive under Section 3.1(b) of the Employment Agreement for the calendar year
ended December 31, 2011.

 

1

 

  

4.          Bonus. During the Interim Period, the Employee’s annual bonuses
referred to in the first and last sentences of Section 3.1(b) of the Employment
Agreement shall be based upon a target bonus opportunity equal to 100% of his
salary for each year (beginning effective January 1, 2012) during the Interim
Period, payable in the manner and at the time specified by the Board for senior
executive officers generally but no later than March 15 of the subsequent
calendar year. The actual amount of the bonus payable by the Employer to the
Employee shall be based upon the achievement of performance criteria to be
established by the Board or the Compensation Committee of the Board, in its sole
and absolute discretion. For avoidance of any doubt, the Employee’s target bonus
opportunity for the calendar year ending December 31, 2012 shall be 100% of the
sum of the actual base salary paid by the Employer to the Employee during the
calendar year 2012 for the entire calendar year ending December 31, 2012
(including his actual base salary for the period from January 1, 2012 through
March 31, 2012).

 

5.          Incentive Equity.

 

(a)          On the second business day following the filing of the Employer’s
Quarterly Report on Form 10-Q for the period ended March 31, 2012 (the “Grant
Date”), the Employer shall grant the Employee non-qualified stock options under
the Employer’s 2008 Incentive Stock Plan, as amended (the “2008 Plan”) or any
successor plan pursuant to which the Employer may grant options (collectively,
the “Plan”) to purchase up to a number of shares of common stock of the Employer
equal to $375,000, divided by the “fair value” of an option to purchase a single
share of common stock of the Employer on the Grant Date determined in the manner
used by the Employer for financial accounting purposes (the “Option Grant”).
Each of the stock options included in the Option Grant shall give the Employee
the right to acquire one underlying share at the closing price of the Employer’s
common stock on NASDAQ on the Grant Date. The Option Grant shall vest in twelve
(12) equal quarterly installments of eight and one-third percent (8 1/3 %), the
first installment to become exercisable on the last day of the three (3) month
period immediately following the Grant Date (the “Initial Quarterly Vesting
Date”), with an additional eight and one-third percent (8 1/3 %) becoming
exercisable on the last day of each of the eleven (11) successive three (3)
month periods following the Initial Quarterly Vesting Date (the Initial
Quarterly Vesting Date and each subsequent vesting date shall each be referred
to as a “Vesting Date”); provided, however, that the Employee remains employed
by the Employer on each Vesting Date. Notwithstanding the foregoing, the Option
Grant shall become fully vested in the event that the Employee’s employment is
terminated pursuant to Sections 4.5(c) or (f) (other than a termination by the
Employee “for cause” under Section 4.4(d) of the Employment Agreement) of the
Employment Agreement.

 

2

 

 

(b)           On the Grant Date, the Employer shall grant the Employee under the
2008 Plan the right to receive a number of shares of common stock of the
Employer equal to $375,000, divided by the closing price per share of the
Employer’s common stock on the Grant Date (the “Restricted Stock Award”). The
Restricted Stock Award shall vest and become payable in twelve (12) equal
quarterly installments of eight and one-third percent (8 1/3 %), the first
installment to become vested and payable on the Initial Quarterly Vesting Date,
with an additional eight and one-third percent (8 1/3 %) becoming vested and
payable on the last day of each of the eleven (11) successive three (3) month
periods following the Initial Quarterly Vesting Date; provided, however, that
the Employee remains employed by the Employer on each Vesting Date.
Notwithstanding the foregoing, the Restricted Stock Award shall become fully
vested and payable in the event that the Employee’s employment is terminated
pursuant to Sections 4.5(c) or (f) (other than a termination by the Employee
“for cause” under Section 4.4(d) of the Employment Agreement) of the Employment
Agreement.

 

(c)          Section 3.1(d) of the Employment Agreement is amended to add the
following paragraph to the end thereto: “To the extent the Employer maintains a
share incentive plan, including but not limited to the 2008 Plan, for periods
during the Interim Period after December 31, 2012, the Employee will be eligible
to participate in such plan pursuant to the terms and conditions thereof to be
aligned with the role and contributions by the Employee to the Employer as
determined by the Board and/or the Compensation Committee of the Board, and any
award granted thereunder will be governed by an award agreement to be entered
into separately between the Employee and the Employer.”

 

(d)          The Employer agrees to cooperate with the Employee in connection
with the establishment by the Employee of a Rule 10b5-1 stock trading plan at
such time and under such circumstances as the Employer determines, in
consultation with the Employer’s outside counsel, it would permissible for the
Employee to establish such a plan under applicable law.

 

(e)          If and to the extent that the Employee is unable, by reason of any
blackout period or other securities law restriction, to sell a sufficient number
of shares of the Employer’s common stock to pay any federal, state, local or
foreign income taxes required to be withheld upon exercise of any options, or
upon the vesting or delivery of any shares of the Employer’s common stock, under
any equity awards made by the Employer to the Employee, then the Employee shall
be permitted to satisfy any such withholding obligation by (i) the delivery of
fully vested shares of the Employer’s common stock then owned by the Employee
or, (ii) if the Employee does not then own a sufficient number of fully vested
shares of Employer common stock to satisfy such withholding obligations, by the
Employer withholding shares otherwise deliverable to the Employee pursuant to
the equity award, having a fair market value (based upon the closing price of a
share of common stock of the Employer as reported on a consolidated basis for
stock listed on NASDAQ or such other principal stock exchange or market on which
those shares are then traded) on the date on which the taxable event resulting
in such taxes being required to be withheld occurs, equal to the minimum
statutory amount required to be so withheld. If the Employer determines that
payment by the Employee of the withholding taxes pursuant to clause (ii) through
the withholding of shares otherwise deliverable to the Employee pursuant to the
award would have the same financial accounting consequences (including, without
limitation, any affect that it might have on the Employer’s Cash EBITDA) to the
Employer as would result if payment was made pursuant to clause (i) through the
delivery of vested shares then owned by the Employee, then the Employee may
elect to have the required withholding taxes paid in accordance with clause (ii)
through the withholding of shares otherwise deliverable pursuant to the award
even if the Employee owns a sufficient number of vested shares of Employer
common stock to satisfy the withholding obligations.

 

3

 



 

6.          Termination Pay.

 

(a)          For purposes of Section 4.4 of the Employment Agreement, the
changes in the Employee’s duties and position under Section 1 hereof, shall not
be deemed to constitute “for cause” .

 

(b)          Section 4.5(c) of the Employment Agreement is amended to define
“Severance” as a period of twelve (12) months. Additional references to
“Severance” throughout the Employment Agreement are similarly amended.

 

(c)          Section 4.5(g) of the Employment Agreement is amended to add the
following sentence to the end thereto: “Notwithstanding the foregoing, in the
event of a termination of employment under Sections 4.5(c) or 4.5(f), for a
period of twelve (12) months from the date of termination of employment, the
Employee shall be permitted to continue participation in, and the Employer shall
maintain the same level of contribution for, the Employee’s participation in the
Employer’s medical and dental insurance, in effect with respect to the Employee
during the one (1) year prior to the termination of the Employee’s employment,
or, if the Employer cannot provide such benefits because the Employee is no
longer an employee, or the Employer otherwise determines to not provide such
benefits under the Employer’s plans, a dollar amount equal to the after-tax cost
to the Employee of obtaining such benefits (or substantially similar benefits).”

 

7.          Special Additional Provisions Relating Directly or Indirectly to the
Employee’s Interim Appointments.

 

(a)          The Employer’s removal of the Employee as Interim CEO, other than
(i) “for cause” under Section 4.5(e) of the Employment Agreement, (ii) by reason
of the Executive’s disability, or (iii) the Employer’s appointment of the
Employee as permanent CEO, shall constitute “for cause” under Section 4.4 of the
Employment Agreement. For the avoidance of doubt, the appointment of any other
person other than the Employee, as the permanent CEO of the Employer, shall
constitute “for cause” under Section 4.4 of the Employment Agreement.

 

(b)          In the event there is a termination of Employee’s employment
described in Sections 4.5(c) or (f) (other than a termination by the Employee
“for cause” under Section 4.4(d) of the Employment Agreement) of the Employment
Agreement:

 

4

 

 

(i)          To the extent permitted by the relevant Employer plans, all
outstanding Employer stock options then held by the Employee that are purely
time-vested shall vest, and the Employee shall thereafter have the lesser of (i)
three months from the date on which a termination of employment described in
Sections 4.5(c) or (f) of the Employment Agreement occurs, or (ii) the date on
which the stock options otherwise would have expired in accordance with its
terms, to exercise the same (or, if less, the maximum period permitted under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
any guidance issued by the United States Treasury Department thereunder). To the
extent any Employer plan does not permit such accelerated vesting or continued
exercisability, the Employee shall be paid, in cash, within 30 days after such
event, the excess of the aggregate fair market value of the shares of Employer
stock subject to all of the affected stock options described in this Section
7(b) over such options’ aggregate exercise price.

 

(ii)         All restricted stock and restricted stock unit awards that are
purely time-vested shall vest, and be released free from restriction (other than
any restriction that may be imposed by law). For the avoidance of doubt, to the
extent any portion of any restricted stock and restricted stock unit awards are
subject to vesting, in whole or in part, based on the satisfaction of
performance criteria, those restricted stock and restricted stock unit awards
only shall become vested if and to the extent that the performance criteria have
been satisfied, or to the extent otherwise provided in the applicable Plan or
the award agreement evidencing the grant of such restricted stock or restricted
stock unit awards.

 

8.          Other Terminations. In the event the Employee’s employment
terminates under the Agreement, his entitlement to compensation, benefits and/or
severance payments shall, except as otherwise provided in this Amendment, be
determined as provided under the Employment Agreement.

 

9.          Future Contract. In the event the Employee is permanently named to
the offices described in Paragraph 1, the parties agree to negotiate in good
faith a new, restated employment agreement setting forth their respective rights
and obligations with regard to the Employee’s employment in such capacities.
However, if the parties are unable to agree on a new, restated employment
agreement setting forth their respective rights and obligations with regard to
the Employee’s employment in such capacities, the Agreement will continue in
full force and effect.

 

10.         Miscellaneous.

 

(a)          The Employee shall be reimbursed for up to $5,000 per calendar year
for association memberships.

 

(b)          Upon execution of this Amendment, the Employer and the Employee
shall enter into an Indemnification Agreement in the form currently used for the
members of the Board, which indemnification agreement shall be amended from time
to time so as to be consistent with any amendments made to the Board’s
indemnification agreements. The Employer shall request that the existing
indemnification agreements be reviewed and revised by the Board as it may deem
appropriate.

 

(c)          The last sentence of Section 3.1(e)(vii) of the Employment
Agreement is amended to read as follows:

 

5

 

  

“In addition, the Employer shall promptly pay in advance of final disposition of
any action, suit or proceeding all reasonable expenses incurred by the Employee
in connection with any matter as to which it could reasonably be expected to be
entitled to indemnification hereunder. The Employee hereby undertakes and agrees
to repay to the Employer any advances made pursuant to this Section 3.1(e)(vii)
if and to the extent that it shall ultimately be found that the Employee is not
entitled to be indemnified by the Employer for such amounts. Neither this
Amendment nor the Agreement shall affect any indemnification or other rights and
benefits afforded to the Employee by the Employer’s certificate of incorporation
or by-laws. The Employer shall use commercially reasonable efforts to continue
the Employee’s coverage under the directors’ and officers’ liability coverage
maintained by the Employer, as in effect from time to time, to the same extent
as other current or former senior executive officers and directors of the
Employer.”

 

(d)          The Employee shall be reimbursed for up to $35,000 in legal fees
incurred in connection with the preparation and negotiation of this Amendment.

 

(e)          The Employer shall reimburse the Employee for up to $30,000 in
expenses incurred by the Employee in moving his belongings and possessions, and
his family, from Prague Czech Republic back to the United States in the event
that the Employer moves its principal place of business to the United States
during the Interim Period or during the period, if any, that the Employee is
serving as the Employer’s permanent CEO.

 

(f)          The provisions of Sections 7.6, 7.8, 7.10, and 7.11 of the
Employment Agreement are incorporated herein by reference, mutatis mutandis.
This Amendment and any other documents executed by the parties on the date of
this Amendment constitute the entire agreement of the parties with respect to
the subject matter hereof and supersede all prior agreements and understandings,
oral or written, between the parties hereto with respect to the subject matter
hereof. This Amendment may not be amended orally, but only by an agreement in
writing signed by the parties hereto.

 

11.         Effect of This Agreement on Employment Agreement Generally. Except
as otherwise provided herein, the Employment Agreement shall continue in full
force and effect. Further, in the case of doubt, the Employment Agreement shall
prospectively be reasonably construed in a manner consistent with the intent of
this Amendment.

 

6

 

 

12.         Release. In consideration of the undertakings by the Employer
pursuant to this Amendment, the Employee hereby releases the Employer, its
subsidiaries, affiliated companies, successors and assigns, and its current or
former directors, officers, employees, shareholders or agents in such
capacities, from any and all actions, causes of action, suits, controversies,
claims, liabilities and demands whatsoever that the Employee may arguably have,
or assert, with respect to any failures by the Employer prior to the date of
this Amendment to comply with any requirements under the Employment Agreement or
any equity or other award agreement between the Employer and the Employee,
including without limitation, for or relating to (i) any failure to withhold or
pay-over any withholding or income taxes imposed in the Czech Republic for the
term of the Employee’s employment with the Employer prior to the date of this
Amendment, (ii) any rights to any bonuses payable to the Employee for the
calendar year ended December 31, 2011, (iii) the reimbursement by the Employer
for relocation expenses to the Czech Republic, or (iv) any delays in the
delivery of any shares under any equity award previously granted to the
Employee, including without limitation any additional taxes or interest imposed
under Section 409A of the Code.

 

13.         Application of Section 409A of Internal Revenue Code.
Notwithstanding anything in this Amendment or the Employment Agreement to the
contrary, the provisions of this Amendment and the Agreement shall be
interpreted and applied in a manner that is consistent with Code Section 409A
and any guidance issued by the United States Treasury Department thereunder.
This means that, unless the parties shall otherwise agree, (i) to the extent
that any amount payable in connection with the termination of the Employee’s
employment cannot be paid until six months following such termination to avoid
subjecting the Employee to the additional income taxes imposed under Code
Section 409A, such payments will be so delayed and paid, with interest at the
short-term applicable federal rate, as in effect at the date of termination of
employment, in a single lump-sum payment six months thereafter and (ii) with
respect to medical benefits and other welfare benefits, the Employee shall bear
the full cost of such benefits for six months following such termination date
and shall be reimbursed for costs that the Employee would not have otherwise
incurred during such period in a single lump-sum payment six months thereafter
(unless guidance issued by the United States Treasury Department permits benefit
continuation through such six-month period), and the Employer shall continue to
provide such benefits to the Employee and his eligible dependents for the period
that they would otherwise have been provided, starting on the six-month
anniversary of the termination date.

 

14.         Potential Section 280G Reductions.

 

(a)          Notwithstanding anything in this Amendment or the Employment
Agreement to the contrary, in the event that it shall be determined that any
payment, distribution, or other action by the Employer to or for the benefit of
the Employee, whether paid or payable or distributed or distributable pursuant
to the terms of this Amendment or the Employment Agreement or otherwise (a
“Payment”), would result in an “excess parachute payment” within the meaning of
Section 280G(b)(1) of the Code, and the value determined in accordance with
Section 280G(d)(4) of the Code of the Payments, net of all taxes imposed on the
Employee (the “Net After-Tax Amount”) that the Employee would receive would be
increased if the Payments were reduced, then the Payments shall be reduced by an
amount (the “Reduction Amount”) so that the Net After-Tax Amount after such
reduction is greatest. For purposes of determining the Net After-Tax Amount, the
Employee shall be deemed to (i) pay federal income taxes at the highest marginal
rates of federal income taxation for the calendar year in which the Payment is
to be made, and (ii) pay applicable state and local income taxes at the highest
marginal rate of taxation for the calendar year in which the Payment is to be
made, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes.

 

7

 

  

(b)          Subject to the provisions of this Section 14 of the Amendment, all
determinations required to be made under this Section 14 of the Amendment,
including the Net After-Tax Amount, the Reduction Amount and the Payments that
are to be reduced pursuant to Section 14(a) of the Amendment and the assumptions
to be utilized in arriving at such determinations, shall be made by the
accounting firm then engaged by the Employer to prepare the Employer’s U.S.
federal income tax return (the “Accounting Firm”), which shall provide detailed
supporting calculations both to the Employer and the Employee within fifteen
(15) business days of the receipt of notice from the Employee that there has
been a Payment, or such earlier time as is requested by the Employer. The
Accounting Firm’s decision as to which Payments are to be reduced shall be made
(i) only from Payments that the Accounting Firm determines reasonably may be
characterized as “parachute payments” under Section 280G of the Code; (ii) only
from Payments that are required to be made in cash, (iii) only with respect to
any amounts that are not payable pursuant to a “nonqualified deferred
compensation plan” subject to Section 409A of the Code, until those payments
have been reduced to zero, and (iv) in reverse chronological order, to the
extent that any Payments subject to reduction are made over time (e.g., in
installments). In no event, however, shall any Payments be reduced if and to the
extent that the Board or the Compensation Committee determines that such
reduction would cause a violation of Section 409A of the Code or other
applicable law. All fees and expenses of the Accounting Firm shall be borne
solely by the Employer. Any determination by the Accounting Firm shall be
binding upon the Employer and the Employee.

 

15.         The Employer and the Employee hereby acknowledge and agree that
their entering into this Amendment is not associated with a Change in Control
(as defined in the 2008 Plan) of the Employer.



  

[Signature page to follow]

 

8

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment, or caused
it to be executed, on the date indicated above.

 

  KIT DIGITAL, INC       By /s/ Daniel W. Hart     Daniel W. Hart      
Director          EMPLOYEE       /s/ Barak Bar-Cohen    Barak Bar-Cohen

 



9

